DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 20-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention and/or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/25/22 and 03/07/22.

Applicant's election with traverse of Invention I (claims 1, 5-7, 9, 12, 16, 18, and 20) and Species F (Fig 12)  in the reply filed on 07/25/22 is acknowledged.  The traversal is on the ground(s) that “Traverse is on the grounds that examination of all the claims would not present an undue burden. Although separately classified, the search classes of Groups I and II are expected to largely, if not completely, overlap… Again there is no specificity, let alone to evidence the required burden.” This is not found persuasive because the examiner maintains that the restriction requirement clearly states that each of the three groups of inventions would be searched in at least three different classes the applicant’s elected Group I (claim 1) would require a search in A47B47/00.cpc. and/or a text search such as “(angled near2 portion) with extend$4 with up$6 with upper with (horizontal near2 portion)”. Group II (claim 20) would require a search in B65G1/16.cpc. and/or a text search such as “((row near2 vehicle) with surface with horizontal$2 with (column$1 or post$1 or upright$1) with below”. Group III (claim 22) would require a search in B65G1/02.cpc. and/or a text search such as “wing with with secur$4 with (terminal near2 end) with (elongated near2 body)”. 

Applicant’s arguments that “The examiner erred regarding allocation of the asserted species. Species A and C-F are all species of rail. Accordingly, as limited to that breakdown, the assertion of species is well taken and Applicant elects Species F. Traverse as to that on burden grounds is as noted above. Also, traverse is further that asserted Species B, G, and H are clearly not species of the rail. Asserted Species B shows a particular mounting structure that the examiner has characterized as being Group III. Is the examiner instead referring to some aspect of the rail structure disclosed in FIGs. 4-8? Asserted Species G and H suffer issues noted above regarding Group II. Both of the respective figures show example storage structures including the rails of FIG. 12. The examiner has offered no explanation for restriction/election between these two figures, let alone the particular different features leading to them being identified as different species. Traverse is on the grounds that examination of all the claims would not present an undue burden as noted above. It is believed the species are sufficiently related so as to be searchable and examinable in a single application” are not persuasive, the examiner maintains that the rails in each of the species (Species A- Species H) are different structurally and patentably distinguish from each other. Further since each rail differs in structure and shape each species would require a different text inquiry which creates a search burden.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, the applicant refers to claim 1 in the preamble of claim 19. It is unclear if the applicant is positively claiming all the elements claimed in claim 1 or only certain elements in claim 1 while other elements in claim 1 are not being claimed. The examiner encourages the applicant to refer to claim 1 in the body of claim 19 instead of the preamble. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 9, 12, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bussienne 3,848,755 in view of Werth 2016/0198851.


Regarding claim 1, Bussienne discloses a multi-level rail (Fig 1, #8) for a storage structure, the rail (Fig 1, #8) comprising:
an upper horizontal portion (annotated Fig 1 below) configured to or capable of supporting a load;
a lower horizontal portion (annotated Fig 1 below) configured to or capable of  supporting a row vehicle;
an upper support (annotated Fig 1 below) extending downward from the upper horizontal portion (annotated Fig 1 below) toward the lower horizontal portion (annotated Fig 1 below);
a lower support (annotated Fig 1 below) extending downward from the lower horizontal portion (annotated Fig 1 below);
an angled support portion (annotated Fig 1 below) extending upward from the upper horizontal portion (annotated Fig 1 below). 

    PNG
    media_image1.png
    811
    1250
    media_image1.png
    Greyscale


Bussienne has been discussed above but does not explicitly teach a vertical portion extending upward from the angled support portion for connecting the multi-level rail to at least one vertical post of the storage structure.

Werth discloses a rail (Fig 1, #3) for a storage structure comprising a vertical portion (annotated Fig 1 below) extending upward from an angled support portion (annotated Fig 1 below) for connecting the rail (Fig 1, #3) to at least one vertical post (Fig 1, #1) of the storage structure.

    PNG
    media_image2.png
    848
    1103
    media_image2.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to integrally attach a vertical portion (Werth, annotated Fig 1 above) to the angled support portion (Bussienne, annotated Fig 1 above) of Bussienne in order to further secure the rail (Bussienne, Fig 1, #8) to the posts (Bussienne, annotated Fig 1 above) with screws (Bussienne, Fig 1, #2).   
Further such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  

Regarding claim 5, modified Bussienne discloses the multi-level rail wherein the upper support (Bussienne, annotated Fig 1 above) is a vertical portion extending between the upper horizontal portion (Bussienne, annotated Fig 1 above) and lower horizontal portion (Bussienne, annotated Fig 1 above).

Regarding claim 6, modified Bussienne discloses the multi-level rail wherein the lower support (Bussienne, annotated Fig 1 above) is a vertical portion extending downward from the lower horizontal portion (Bussienne, annotated Fig 1 above).

Regarding claim 7, modified Bussienne discloses the multi-level rail wherein the upper and lower horizontal portions (Bussienne, annotated Fig 1 above) and the upper and lower supports (Bussienne, annotated Fig 1 above) are portions of a single-piece rail body.

Regarding claim 9, modified Bussienne discloses the multi-level rail wherein the upper horizontal portion (Bussienne, annotated Fig 1 above) and the lower horizontal portion (Bussienne, annotated Fig 1 above) are non-cantilever members.

Regarding claim 12, modified Bussienne discloses the multi-level rail further comprising a beam bracket (Bussienne, annotated Fig 1 above) configured to or capable of connecting to a horizontal beam.

Regarding claim 16, modified Bussienne discloses the multi-level rail wherein the lower support (Bussienne, annotated Fig 1 above) is configured to or capable of connecting to a horizontal beam of the storage structure.


Regarding claim 18, modified Bussienne discloses the multi-level rail wherein the upper horizontal portion (Bussienne, annotated Fig 1 above) and the lower horizontal portion (Bussienne, annotated Fig 1 above) are part of an extruded shape.

Regarding claim 19, as best understood, modified Bussienne discloses a storage support structure comprising a left multi-level rail of claim 1 and a right multi-level rail of claim 1 and further comprising: a first column member (Bussienne, annotated Fig 1 below), a second column member (Bussienne, annotated Fig 1 below), a third column member (Bussienne, annotated Fig 1 below), and a fourth column member (Bussienne, annotated Fig 1 below); at least one horizontal support member (Bussienne, annotated Fig 1 below) attached to and extending between at least either the first (Bussienne, annotated Fig 1 below) and second column members (Bussienne, annotated Fig 1 below) or the third and fourth column members; the right multi-level rail (Bussienne, Fig 1, #8, right) attached to and extending horizontally between the first (Bussienne, annotated Fig 1 below) and third column members (Bussienne, annotated Fig 1 below) and attached to the at least one horizontal support member (Bussienne, annotated Fig 1 below); and the left rail multi-level rail (Bussienne, Fig 1, #8, left) attached to and extending horizontally between the second (Bussienne, annotated Fig 1 below) and fourth column members (Bussienne, annotated Fig 1 below) and attached to the at least one horizontal support member (Bussienne, annotated Fig 1 below).

    PNG
    media_image3.png
    790
    1447
    media_image3.png
    Greyscale



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN K BARNETT whose telephone number is (571)270-1159. The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEVIN K BARNETT/Primary Examiner, Art Unit 3631